DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on March 31, 2021 and the claims 1 -13 are pending for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim 1 limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) are: “A module storage unit configure”, “a script module”, “a packetizing unit”, “module transmitting unit” in claim 1.
Because this/these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
“A module storage unit configure” (para [0062], [0064]), “a script module” (para [0017]), “a packetizing unit” (para [0059]), “module transmitting unit”(para [0063]).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy (US 2017/0223423 A1) 
Regarding claim 1,
Hardy teaches, a media service apparatus for transmitting media data to a media playback apparatus, the media service apparatus comprising (see fig. 1 server and computer device (media player), and abstract): 
a module storage unit configured to store a script module to play back the media data on a web browser of the media playback apparatus( see para [0064] the end user's browser 111a, 111b may receive javascript code from BrowsePlay's servers  such as, e.g., Content Management servers (CMS) server 105, note: JavaScript/script is a script, and the JavaScript code is used for decoding video/music.)
and at least one processor to implement (see para [0022]-[0023]): 
a module transmitting unit configured to transmit the script module to the media playback apparatus in response to a connection between the media service apparatus and the media playback apparatus being established (see para [0064]-[0065] the end user's browser 111a, 111b may receive javascript code from BrowsePlay's servers)
a packetizing unit configured to packetize the media data to generate a transmission packet (see para [0065] The browser 111a, 111b may then begin downloading the BrowsePlay file. As the bytes of the BrowsePlay file are received by the browser, the javascript code may be configured to attempt to interpret the data contained in these bytes, even before the entire file has been downloaded)
a web server configured to establish the connection and transmit the transmission packet to the media playback apparatus in response to a requested profile being received from the media playback apparatus (see para [0065]Video/music packet is received from the server.) 
wherein the script module configured to decode the media data without a plug-in in the media playback apparatus (see para [0008] The players are plug-in, or applications that are added to the HTML browser, typically by the user, and usually because a website will not usually play a video until the player has downloaded and installed the appropriate plug-in, and;
 [0014] The player m ay playback the second file without a plug-in being required), and; para [0019] media via HTML5 without the need for a video player plug-in upon a product purchase selection.
note: Hardy teaches, both plug-in and without plug-in method.
detect a playback delay occurring during playback of the media data (see para [0065] The javascript code can detect and calculate this delay by dividing the number of milliseconds in one second (1000) by the frames per second (FPS) of the video.)
Regarding claim 2,
Hardy teaches claim 1,
Hardy teaches, wherein the script module is written in Javascript which is configured to be parsed by the web browser (para [0064] BrowsePlay video (e.g., file 900), the end user's browser 111a, 111b may receive javascript code from Browse Play's servers such as, e.g., Content Management Servers (CMS) server 105. This code may include, but not limited to, html, css and javascript. Once the browser has received this code, it may include an <img> tag which browsers may use to display images.).  
Regarding claim 3,
Hardy teaches claim 1,
Hardy teaches, wherein the playback delay includes a network delay occurring during transmission of the media data from the media service apparatus to the media playback apparatus, a decoding delay occurring in a decoding process of the media playback apparatus (see para [0065]), and 
a rendering delay occurring in a rendering process of the media playback apparatus (see para [0065]).
Regarding claim 6,
Hardy teaches claim 5,
Hardy teaches, wherein the first frame includes a first frame included in the media data and a first frame of the media data that has a changed profile (see para [0009] the video is a separate element and stays within the frame of the player, and [0017] a video comprises extracting a plurality of video frames from a video file containing a video, computing a delta change information between each extracted video frame and a next extracted video frame, create a second file comprising: a header conveying a speed of the video.)
Regarding claim 8,
Hardy teaches claim 6,
Hardy further teaches, 
wherein the changed profile is a profile in which at least one of a resolution (see para [0010], [0057]), a frame rate (para [0014]-[0017]) and a bit rate of the media data is changed.  
Regarding claim 11,
Hardy teaches claim 6,
Hardy further teaches, wherein the changed profile has a lower level than a level of a current profile among a plurality of levels of profiles, a frame rate (para [0017])
Regarding claim 12,
Hardy teach claim 6,
Hardy teaches, the media playback apparatus requests the media service apparatus to transmit the media data having a profile that has a lower level than a level of the changed profile (see para [00020] Delta is changed profile.)
wherein in response to detecting the playback delay of the media data after the changed profile is requested (see para [0100]),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 2017/0223423 A1), in view of Konetski (US 2006/0034581 A1), 
Regarding claim 4,
Hardy teaches claim 1,
Hardy fails to teach, wherein the script module is further configured to detect the playback delay based on a difference value between a time at which the media data arrive at a decoding module for decoding the media data without a plug-in in the media playback apparatus and a time stamp of the media data.
In analogous art, Konetski teaches, wherein the script module is further configured to detect the playback delay based on a difference value between a time at which the media data arrive at a decoding module for decoding the media data without a plug-in in the media playback apparatus and a time stamp of the media data (see para [0026]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify media playback application of Hardy with detect the playback delay based on a difference value between a time at which the media data arrive of Konetski. A person of ordinary skill in the art would have been motivated to do this to determine a time delay between two nodes (Konetski: [abstract]).
Regarding claim 5,
Hardy teaches claim 4,
Konetski further teaches, wherein the script module is further configured to detect the playback delay by comparing a difference Tdl between a time at which a first frame of the media data arrives at the decoding module and a time stamp of the first frame with a difference Tdx between a time at which a subsequent frame of the media data arrives at the decoding module and a time stamp of the subsequent frame (see para [0026]-[0027]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify media playback application of Hardy with detect the playback delay based on a difference value between a time at which the media data arrive of Konetski. A person of ordinary skill in the art would have been motivated to do this to determine a time delay between two nodes (Konetski: [abstract]).
Regarding claim 7,
Hardy teaches claim 5,
Konetski further teaches, wherein the script module is further configured to detect the playback delay based on a determination of whether the difference between Tdx and Tdl exceeds a predetermined time (see para [0026]-[0027]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify media playback application of Hardy with detect the playback delay based on a difference value between a time at which the media data arrive of Konetski. A person of ordinary skill in the art would have been motivated to do this to determine a time delay between two nodes (Konetski: [abstract]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 2017/0223423 A1), in view of Konetski (US 2006/0034581 A1), and further in view of Levinson (US 2017/0223423 A1).
Regarding claim 9,
Hardy and Konetski teach claim 5,
Hardy and Konetski fail to teach, wherein the script module is further configured to decode the media data by another decoding module embedded in the web browser.
In analogous art,
Levinson teaches, wherein the script module is further configured to decode the media data by another decoding module embedded in the web browser (see para [0159] multiple decodes refer as another decoding interact with the web browser, and para [0208]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify media playback application of Hardy further with Konetski with decode the media data by another decoding module embedded in the web browser of Levinson. A person of ordinary skill in the art would have been motivated to do this to increase the data rate (Levinson: [abstract] and para [0003]).
Regarding claim 10,
Hardy and Konetski teach claim 9,
Hardy further teaches, wherein the another decoding module embedded in the web browser is a video tag module supported by HTML5 (see para [0012]-[0013] BrowsePlay are provided using HTML such as HTML5, Secure Conditional Access and; The mark-up language may comprise HTML5.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy (US 2017/0223423 A1), in view of Charkareski (US 2008/0117930 A1).
Regarding claim 13,
Hardy teaches claim 6,
Hardy fails to teach,
wherein in response to the playback delay of the media data, which is detected after the changed profile is requested, being less than or equal to a predetermined reference value and lasting for a predetermined reference time or longer, the media playback apparatus requests the media service apparatus to transmit the media data with a profile that has a higher level than a level of the changed profile.
In analogous art,
Charkareski teaches, wherein in response to the playback delay of the media data, which is detected after the changed profile is requested, being less than or equal to a predetermined reference value and lasting for a predetermined reference time or longer, the media playback apparatus requests the media service apparatus to transmit the media data with a profile that has a higher level than a level of the changed profile (see para [0035] time at which the incoming rate R.sub.A exceeds R.sub.F. The waiting delay for the first packet arriving at the router 400 after the time t.sub.0+T.sub.AF seconds will be equal to {(R.sub.A-R.sub.F)/R.sub.F}.times.T.sub.AF seconds..
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify media playback application of Hardy further with decode the media data by another decoding module embedded in the web browser of Charkareski. A person of ordinary skill in the art would have been motivated to do this to increase the transmission data rate (Charkareski: [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Z. Islam whose phone is (571)270-0566, the examiner can normally be reached on M-F 8-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM Z ISLAM/Examiner, Art Unit 2457   

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443